Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement, dated May 23, 2011 (the “Agreement”), is by
and between ORAGENICS, INC., a Florida corporation, (the Company”), and
Dr. John N. Bonfiglio, a resident of North Carolina (the “Executive”).

WHEREAS, the Company is a biotechnology company currently engaged in the
business of research, development, and sales of proprietary products and
technologies;

WHEREAS, the Company desires to employ Executive and Executive desires to become
employed with the Company;

WHEREAS, the Company wishes to assure itself of the continued services of the
Executive on a non-interim basis for the period provided in this Agreement and
the Executive is willing to serve in the employ of the Company for such period
upon the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties intending to be legally bound, hereby agree as follows:

 

  1. EMPLOYMENT.

The Company hereby agrees to employ the Executive upon the terms and conditions
herein contained, or as modified by future agreement between the parties, and
the Executive hereby agrees to accept such employment for the term described
below. The Executive agrees to serve as the Company’s Chief Executive Officer
during the term of this agreement, and to devote his full time and attention to
the business of the Company. Executive acknowledges that this Agreement
supersedes any and all prior employment contracts or understandings, written or
oral between the Parties.

 

  2. TERM OF AGREEMENT.

The term of this agreement shall be for an indefinite period that shall commence
on May 25, 2011 (the “Effective Date”), and shall end when the employment
relationship is terminated by either party as set forth below.

 

  3. SALARY AND BONUS

The Executive shall receive an initial annual base salary during the term of
this Agreement at a rate of $280,000.00 per annum, payable in installments
consistent with the Company’s normal payroll schedule. The Board shall review
this base salary periodically, and may increase the Executive’s annual base
salary from time to time as the Board deems to be appropriate subject to
performance and market conditions.



--------------------------------------------------------------------------------

The Executive shall also be eligible to receive performance bonus compensation
from the Company during the term of this Agreement of up to 50% of his annual
base salary based on appropriate Company based and individual based targets in
the discretion of the Compensation Committee as approved by the full Board of
Directors within 60 days. Such performance based bonuses shall be prorated for
the remaining portion of the current fiscal year. Thereafter, the targets for
each year shall be established by March 31 of that year. If awarded, any bonus
shall be paid only if the Compensation Committee has completed its year-end
review of the Company’s financial statements and other financial performance for
the year and has certified that the Executive has satisfied his performance
targets for the year; such certification shall occur during the period
commencing January 1 and ending February 28 of the year following the year for
which the Executive’s employment is being assessed. If the Compensation
Committee certifies that the performance bonus has been earned, such bonus shall
be paid on or before March 31 of such year. Upon termination of employment,
Executive shall be entitled to a pro rata share of any bonus that Executive
would have earned up through the date of termination. If Executive’s employment
is terminated after December 31 of any fiscal year and before any bonus awarded
to him has been paid, Executive shall be paid such bonus in full on or before
March 31 of the year in which his employment terminates.

 

  4. ADDITIONAL COMPENSATION AND BENEFITS

Executive shall be granted options to acquire 125,800 shares of common stock
under the Company’s Amended and Restated 2002 Stock Option and Incentive Plan,
(as amended from time to time the “Plan”) of which 78,625 shares will
immediately vest and the remaining shares will vest evenly over three years or
15,725 shares per year. The option awards to be made shall be made on the
Effective Date pursuant to separate option agreements and shall have an exercise
price equal to the fair market value of the underlying common stock on the
Effective Date, which shall be the date of grant.

Executive will also be eligible for additional equity awards under the Company’s
Plan from time to time based upon a plan to be developed in the discretion of
the Compensation Committee and approved by the Board of Directors within 90 days
of the Effective Date which will contain awards that are tied to the achievement
of to be determined Company objectives.

Executive shall be reimbursed up to $30,000 for relocation and temporary living
expenses as they may be reasonably incurred in connection with his anticipated
relocation to the Tampa Bay area, such reimbursements to be paid in compliance
with the Company’s expense reimbursement policy and in any event within 30 days
of the date appropriate receipts are submitted to the Company for reimbursement.
The Company shall also pay hotel and rental car expenses reasonably incurred by
Executive for the initial first two weeks of Executive’s employment with the
Company.



--------------------------------------------------------------------------------

The Executive shall receive additional benefits as set forth in the Employee
Handbook, except that the Executive shall in lieu of the vacation time set forth
therein receive up to four weeks paid vacation per annum, provided that no more
than eight weeks of vacation time may be allowed to accrue, with accrued
vacation time in excess of eight weeks being subject to forfeiture.

The Company shall also provide Executive with a cell phone.

 

  5. TERMINATION.

(a) Voluntary Termination by the Executive. If the Executive resigns or
otherwise voluntarily terminates his employment, the Executive shall be entitled
to receive from the Company his base salary through termination (including any
mutually agreeable notice period) payable in accordance with the Company’s
standard payroll practices, plus any accrued but unpaid vacation time and other
benefits as set forth in the Employee Handbook or this Agreement, such amounts
to be paid no later than 30 days after the date of such termination.

(b) Involuntary Termination Without Cause by the Company. In the event that the
Executive is involuntarily Terminated Without Cause by the Company, the
Executive shall receive in addition to his accrued vacation time and other
benefits as set forth in the Employee Handbook, the following additional
benefits:

1) Six months salary, plus all accrued vacation time and other benefits as set
forth in the Employee Handbook, such salary to be paid in equal increments over
the severance period in accordance with the Company’s standard payroll practices
and such accrued vacation time and other benefits to be paid no later than the
end of the year following the year in which the Executive’s employment
terminates;

 

  2) Outplacement services at the expense of the Company at a cost not to exceed
$7,500.00, such amounts to be paid no later than the end of the year following
the year in which the Executive’s employment terminates;

 

  3) The Company shall pay for continuation of Executive’s health care benefits
for a period of two months; and

 

  4) Executive shall also be paid for any earned and accrued but unpaid bonuses
as set forth above in Section 3.

(c) Termination for Cause. In the event that the Executive is terminated for
cause, the Executive shall be entitled to receive the full payment for accrued
vacation time and other accrued benefits as set forth in the Employee Handbook.
For the purposes of this section “Cause” shall be defined as any action that is
illegal or immoral, that reflects on the Company, the Executive, or the ability
of either to function optimally.



--------------------------------------------------------------------------------

(d) Death or Disability. In the event of the Executive’s death, the Executive’s
Estate shall be paid the Executive’s salary as it would have accrued over a
period of thirty (30) days after the Executive’s death, and the Company shall
extend the Executive’s estate’s right to exercise vested stock options for six
months, provided such extension is permitted under the Plan. In the event the
Executive becomes disabled (as defined by Company’s short and long-term
disability benefit insurance policies), the Company shall pay to the Executive
his salary as it would have accrued over a period of thirty (30) days after the
Executive becomes disabled, and the Company shall extend the Executive’s right
to exercise vested stock options for six months, provided such extension is
permitted under the Plan. In the case of death or disability, the Company shall
pay Executive or his estate for any earned and accrued but unpaid bonuses as set
forth above in Section 3.

(e) If Executive is a “specified employee” (as defined below) of the Company at
the time his employment is terminated Without Cause, that portion (if any) of
the continued severance payments otherwise payable to Executive herein exceeds
the lesser of:

 

  (A) two times Executive’s annualized compensation from the Company for the
last full calendar year preceding the Executive’s Date of Termination, or

 

  (B) two times $245,000 or such higher annual limit on compensation as may be
in effect under Section 401(a)(17) of the Internal Revenue Code for the year
which includes Executive’s Date of Termination,

shall not be paid to Executive until at least six (6) months and one (1) day
after the Date of Termination, or, if earlier, the date of Executive’s death.

For purposes of this Subsection (i), Executive shall be considered a “specified
employee” of the Company on his Date of Termination if, and only if,
(A) Executive was a key employee of the Company (as that term is defined in
Section 416(i) of the Code, without regard to paragraph (5) thereof), on
December 31 of the preceding calendar year and (B) the Company has any publicly
traded securities at that date. For this purpose, Executive shall be considered
to have terminated employment with the Company on the date Executive retires,
resigns, or otherwise has a “separation from service” with the Company, as this
term is defined in Treasury Regulation Section 1.409A-1(h). An event shall be
considered a separation from service for this purpose if it is anticipated in
good faith that Executive will provide no further services to the Company after
that date or if it is anticipated in good faith that the level of services
Executive will provide to the Company (whether as a consultant, director or
otherwise) after that event will be reduced to less than 20% of the average
level of bona fide services Executive provided to Company during the preceding
thirty-six (36) month period.



--------------------------------------------------------------------------------

  6. CHANGE OF CONTROL OF THE COMPANY

In the event of a change of control of the Company, all employee stock options
(excluding performance based awards) awarded to the Executive will be fully and
immediately vested. If such change of control results in involuntary separation
from employment for the Executive from the Company, or its successor within 180
days following such Change of Control, the Executive shall have the following
rights and benefits:

 

  (1) The Executive shall receive six months of salary payable in accordance
with the Company’s standard payroll practices and the extension of his health
insurance and other benefits (excluding vacation time and paid time off) for a
two month period;

 

  (2) The Executive’s right to exercise vested options shall be extended to two
months from the date of separation, provided said extension is allowed under the
Company’s Plan.

 

  (3) The Company shall pay Executive for any earned and accrued and unpaid
bonuses as set forth above in Section 3.

For the purpose of this section of the Agreement, the following definitions
shall apply:

 

  (1) “Involuntary Separation from Employment” shall be defined as either: 1)
termination without cause; 2) any reduction in responsibilities or office
altering the status of the Executive as an employee; or 3) the duplication of
the Executive’s position by an equivalent executive in the acquiring entity.

 

  (2) “Change in Control” shall be defined as “The sale of the entire company,
or substantially all of its assets, or the sale of the business unit employing
an individual which result in the termination of employment or subsequent
transfer of the employment relationship to another legal entity, or any single
party acquiring more shares than are owned by the Koski Family Limited
Partnership including its members and their immediate families (including
spouses and their children); provided, such sale would qualify as a “change in
ownership” “change in effective control” or “change in the ownership of
substantially all of the assets” of the Company as these terms are defined in
Treasury Regulation Section 1.409A-3(i)(5).

 

  7. LEGAL ACTION AGAINST THE EXECUTIVE REGARDING ACTIONS TAKEN WITHIN THE SCOPE
OF EMPLOYMENT

In the event that the Executive is named as a party in any lawsuit regarding any
action taken within the scope of employment, the Company shall provide legal
representation and indemnification to the Executive, provided that the Executive
agrees to be represented by the Company’s counsel, and the Executive agrees to
execute a waiver of conflicts of interest satisfactory to the Company’s
attorneys that would permit them to provide such representation under the rules
of the Florida Bar Association.



--------------------------------------------------------------------------------

  8. WITHHOLDING

The Company shall, to the extent permitted by law, have the right to withhold
and deduct from any payment hereunder any federal, state or local taxes of any
kind required by law to be withheld with respect to any such payment.

 

  9. PROTECTION OF CONFIDENTIAL INFORMATION

The Executive agrees that he will keep all confidential and propriety
information of the Company or relating to its business (including but not
limited to, information regarding the Company’s methods of operation, product
development and trade secrets) confidential, and that he will not (except with
the Company’s prior written consent), while in the employ of the Company or
thereafter, disclose any such confidential information to any person, firm,
corporation, association or other entity, other than in furtherance of his
duties hereunder, and then only with those who “need to know.” The Executive
shall not make use of any such confidential information for his own purposes or
for the benefit of any person, firm, corporation , association or other entity
(except the Company) under any circumstances during or after the term of his
employment. The foregoing shall not apply to any information which is already in
the public domain, or is generally disclosed by the Company or is otherwise in
the public domain at the time of disclosure.

The Executive recognizes that because his work for the Company will bring him
into contact with confidential and proprietary information of the Company, the
restrictions of this Section 9. are required for the reasonable protection of
the Company and its investments and for the Company’s reliance on and confidence
in the Executive.

 

  10. OWNERSHIP OF DEVELOPMENTS

All copyrights, patents, trade secrets, or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship developed or created by the Executive during the course of his
performance of this contract for the Company (collectively called the “work
product”) shall belong exclusively to the Company and shall, to the extent
possible, be considered a work made by the Executive for hire for the company
within the meaning of Title 17 of the United States Code. The Executive agrees
to assign at the time of the creation of any work product, without any further
consideration, any right, title, or interest the Executive may have in such Work
Product. Upon the request of the Company, the Executive shall take such further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate or necessary to give full and proper effect to such assignment.

 

  11. RELOCATION

Executive shall relocate to Florida near the Company’s Tampa, Florida
headquarters within twelve (12) months from the Effective Date.



--------------------------------------------------------------------------------

  12. SEPARABILITY

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

 

  13. CONFIDENTIALITY.

This agreement is confidential between the parties, and shall not be published
to or shared with any organization, person, or individual (including other
Company employees) by either party except as necessary within the ordinary
course of business to comply with laws or regulations or obtain professional
counsel.

 

  14. ENTIRE AGREEMENT.

This agreement represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings between
the Company and the Executive. The Agreement may be amended at any time by
mutual written agreement of the parties hereto.

 

  15. GOVERNING LAW.

This Agreement shall be construed, interpreted, and governed in accordance with
the laws of the State of Florida, other than the conflict of laws provisions of
such laws.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Executive has hereunto set his hand, as of the day and year first above
written.

 

ORAGENICS, INC.

/s/ Brian Bohunicky

By:  

Brian Bohunicky

Office:  

Chief Financial Officer

Executive:

/s/ Dr. John N. Bonfiglio

Name of Executive:  

Dr. John N. Bonfiglio